ICJ_001_CorfuChannel_GBR_ALB_1949-06-24_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DÉTROIT
DE CORFOU

(FIXATION DU MONTANT DES RÉPARATIONS
DUES PAR LA RÉPUBLIQUE POPULAIRE D’ALBANIE)

ORDONNANCE DU 24 JUIN 1949

1949

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

THE CORFU
CHANNEL CASE

(ASSESSMENT OF THE AMOUNT OF COMPENSATION
DUE FROM THE PEOPLE’S REPUBLIC OF ALBANIA)

ORDER OF JUNE 24th, 1949

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit:

« Affaire du Détroit de Corfou, Ordonnance du 24 juin 1949:
C. I. J. Recueil 1949, p. 222. »

This Order should be cited as follows :

“Corfu Channel case, Order of June 24th, 1949:
I.C.J. Reports 1949, p. 222.”

 

No de vente:
Sales number 21

 

 

 
1949.
Le 24 juin.
Rôle général
n° 1.

222

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1949

Ordonnance rendue le 24 juin 1949.

AFFAIRE DU DETROIT
DE CORFOU

(FIXATION DU MONTANT DES REPARATIONS
DUES PAR LA REPUBLIQUE POPULAIRE
D’ALBANIE)

Le Président de la Cour internationale de Justice en laffaire
du Détroit de Corfou,

Vu l’article 48 du Statut de la Cour,
Vu les articles 37 et 38 du Réglement de la Cour,

Vu Vordonnance rendue par la Cour le g avril 1949 en l’affaire
du Détroit. de Corfou aux fins d’instituer une procédure pour la
fixation du montant des réparations dues par la République
populaire d’Albanie au Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord,

Considérant que, par dépêche télégraphique en date de Tirana,
le 23 juin 1949, le ministre adjoint aux Affaires étrangères d’ Albanie
a sollicité la prorogation au rer juillet 1940 du délai afférent à
la présentation des observations albanaises sur le montant réclamé
par le Royaume-Uni, délai qui, par l'ordonnance du 9 avril 1949,
avait été fixé au 25 juin 1949 ;

Considérant que rien ne s'oppose à ce qu'il soit fait droit à
la demande du Gouvernement albanais,

4
223 ORDONNANCE DU 24 JUIN 1949 (CORFOU)

Décide

De proroger aux dates suivantes les délais fixés par l'ordonnance
de la Cour en date du 9 avril 1949:

vendredi ter juillet 1949, pour la présentation par le Gouver-
nement de 1’ Albanie de ses observations sur le montant lui réclamé ;

lundi rer août 1949, pour la réponse du Gouvernement du
Royaume-Uni ; |

jeudi 1er septembre 1949, pour la réplique du Gouvernement
de l’Albanie.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-quatre juin mil neuf cent
quarante-neuf, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront respectivement
transmis au Gouvernement du Royaume-Uni de Grande-Bretagne
et d’Irlande du Nord et au Gouvernement de la République
populaire d’Albanie. |

Le Président en fonction,

(Signé) J. G. GUERRERO.

Le Greffier adjoint de la Cour,
(Signé) GARNIER-COIGNET.
